Citation Nr: 0925920	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 70 percent for a 
panic disorder with depressive features.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a panic disorder with depressive 
features and awarded a 30 percent disability rating, 
effective October 29, 2004.  In June 2008, the Board remanded 
the claim for additional development.  A May 2009 rating 
decision increased the disability rating from 30 percent to 
70 percent, effective October 29, 2004.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In June 2009, the Veteran raised a claim for a total 
disability rating for compensation purposes based on 
individual unemployability.  The Board refers that issue to 
the RO for appropriate action.  


FINDING OF FACT

Since October 29, 2004, the effective date of service 
connection, the Veteran's panic disorder with depressive 
features has been productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as: intermittently illogical speech, near continuous 
panic and depression affecting the ability to function 
independently, appropriately, and effectively; anger; 
impaired impulse control; neglect of personal appearance and 
hygiene; difficulty in establishing and maintaining effective 
relationships; impaired and difficulty in adapting to 
stressful circumstances.


CONCLUSION OF LAW

Since October 29, 2004, the criteria for an initial rating 
higher than 70 percent for a panic disorder with depressive 
features have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9412 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In November 2005, service connection for a panic disorder 
with depressive features was granted and a disability award 
of 30 percent was assigned under DC 9412, effective October 
29, 2004.  In May 2009, the RO increased the rating to 70 
percent disabling, effective October 29, 2004.  The question 
before the Board, then, is whether the Veteran is entitled to 
a rating higher than 70 percent for a panic disorder with 
depressive features since October 29, 2004.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9412 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Shortly after filing his claim in October 2004, the Veteran 
submitted private treatment records from two separate 
physicians, one dated in December 2003 and one dated in 
November 2004.  Both records show that the Veteran suffered 
from insomnia, depression, anxiety, crying spells, and anger.  
The diagnoses were panic disorder, generalized anxiety 
disorder, somatization disorder, major depressive disorder, 
and rule out bipolar disorder, mixed type.  His medications 
for those disorders were also listed. 

VA treatment records dated from March 2004 to November 2004 
reflect treatment for anxiety, depression, and panic attacks.  
In March 2004, the Veteran reported having had panic attacks 
on a daily basis that had been occurring for several weeks.  
He had presented to the emergency room with chest pains.  He 
was evaluated and scheduled for mental health sessions.  In 
October and November 2004 mental health sessions, he 
described transient death wishes associated with his 
inability to work, due to his physical disabilities and 
depression.  

On February 2005 VA examination, the Veteran reported that he 
had not been working for over two years due to an unstable 
mental condition and physical ailments.  His frequent panic 
attacks affected his daily functioning.  He reported sudden 
episodes of irritability, destructive behavior, and anxiety, 
with periods where he would lose control.  He stayed at home 
most of the time.  Mental status examination revealed that 
the Veteran was clean and adequately dressed and groomed.  He 
was alert and oriented to time and place.  His mood was 
depressed and anxious, and his affect was restricted.  His 
attention span was good. His concentration and memory were 
fair.  He was not suicidal nor homicidal.  His speech was 
clear and coherent, but his memory, insight, and judgment 
were fair.  The examiner found no impairment of the Veteran's 
thought processes or ability to communicate.  He was 
described as depressed, extremely anxious, and with poor 
impulse control.  He was on high doses of medication.  The 
diagnosis was panic disorder with depressive features.  Based 
on the above, the examiner assigned a GAF score of 60.  

In April 2005, the Veteran's private psychiatrist submitted a 
statement confirming that he was still providing counseling 
and medication to the Veteran.  

A May 2005 Social Security Administration decision reveals 
that the Veteran received a disability award partially based 
on an emotional condition.  The decision took into account 
medical evidence including VA treatment records and the 
Veteran's private psychiatric records as stated above. 

VA treatment records reflect that the Veteran was 
hospitalized for his mental disorders in September and 
October 2005.  In September 2005, prior to admission, he 
presented to the emergency room with complaints primarily of 
anxiety.  He described a loss of interest in activities and 
serious trouble sleeping at night.  He denied any suicidal or 
homicidal ideations, but reported poor impulse control.  The 
assessment was depression and anxiety, not otherwise 
specified.  He was assigned a GAF score of 65.  About a week 
later, his anxiety was described as severe, and he was 
admitted to a mental health program in order to prevent self 
harm.  At that time, he was diagnosed with bipolar affective 
disorder and anxiety disorder, not otherwise specified, and 
was assigned a GAF score of 30.  However, the Veteran 
appeared to do well in the program, and was noted to be 
eating and sleeping better after a change to his medication.  
He was set to be discharged in early October 2005. 

A March 2006 private psychiatric record demonstrates that the 
Veteran was continuing to attend psychiatric sessions and was 
on medication.  The physician stated that the Veteran was not 
employable due to his conditions.  At that time, his GAF 
score was determined to be 50. 

VA treatment records dated from January 2006 to March 2007 
show continued treatment for the Veteran's mental disorders.  
In January 2006, he was noted to be learning how to cope with 
his symptoms, some of which resolved with the correct 
medications.  At that time, mental status examination 
revealed adequate hygiene and appropriate dress.  There was 
psychomotor retardation and his affect was constricted.  He 
did have audiovisual hallucinations, but no delusions.  There 
was no indication of self harm or suicidal ideations.  His 
judgment was described as good, but his insight was fair.  He 
had trouble remembering recent events.  The examiner assigned 
a GAF score of 50.  On follow-up examinations in April and 
July 2006, his symptoms were relatively similar and his 
medications were adjusted.  

In October 2006, the Veteran once again presented for 
psychiatric admission to prevent self harm and harm to 
others.  At that time, he admitted to taking his medication 
at will and not as prescribed.  He reported feeling depressed 
and irritable, as well as feelings of worthlessness for not 
being able to help those who had died in service.  He 
described panic attacks that occurred daily, as well as 
hearing voices in his head.  He denied experiencing recurrent 
or persistent thoughts, impulses, or behavior.  The diagnosis 
was major depressive disorder, severe, recurrent, without 
psychotic features and panic disorder without agoraphobia.  
He was assigned a GAF score of 35, and admitted to the 
hospital for stabilization.  During the one week stay, the 
Veteran's medications were adjusted for better control, and 
he was noted to have obtained the maximum benefits of care at 
that level.  It was recommended that he be discharged for 
follow-up care.  On psychiatric follow-up later that month, 
he reported continuing panic attacks.  His sleeping problems 
were reduced with medication.  He was assigned a GAF score of 
50.  On December 2006 follow-up, the Veteran's reported 
symptoms were similar to those of his past, namely problems 
with depression, irritability, and frequent panic attacks.  
In March 2007, the Veteran reported feeling somewhat better, 
and denied any suicidal or homicidal ideations.  He was noted 
to be clean and well-kept.  His mood was regular, and his 
affect was calm. He was coherent and not delusional.  
However, his insight was poor, and his judgment was fair.  He 
was then admitted to the day hospital program for individual 
and group therapy sessions to focus on his depression with 
impaired self-esteem.  His admission GAF score was 55-60.  

On April 2007 VA psychiatric examination, mental status 
examination revealed that the Veteran was clean.  His 
psychomotor activity and speech were unremarkable.  His 
attitude was guarded and his affect was blunt.  He described 
his mood as tired.  His perception of time and place was 
intact.  His thought process and content were unremarkable.  
There was no delusions.  His insight was normal.  His impulse 
control and behavior were appropriate.  He did not exhibit 
problems with activities of daily living.  His memory was 
normal.  He stated that he had left his position as a factory 
employee in 2000 due to his psychiatric problems.  The 
examiner diagnosed the Veteran with panic disorder by 
history, as well as depressive disorder, not otherwise 
specified.  Based upon the above findings, a GAF score of 65 
was assigned for each disorder, separately.  The examiner 
specifically found that there was no evidence of  total 
occupational and social impairment, nor were there signs or 
symptoms that resulted in deficiencies in thinking, judgment, 
family relations, work or mood.  The examiner stated that the 
Veteran's mental disorders were controlled with continuous 
medication.  

An August 2007 private psychiatric report reflects a more 
severe mental condition.  Mental examination at that time 
demonstrated thought process that was illogic and incoherent 
at times.  Thought process was characterized by irritability, 
suicidal and homicidal tendencies, hallucinations, sleep 
problems, poor interpersonal relations.  His affect was 
superficial and at time flats.  His memory was normal, but 
sometimes forgetful.  His mood was depressed and his judgment 
and insight were poor or absent.  The diagnosis was major 
depression, recurrent, with psychosis, panic disorder with 
agoraphobia, and bipolar disorder by history.  Based on the 
above, the examiner assigned a GAF score of 35-40, and stated 
that the Veteran was unable to engage in substantially 
gainful employment.  

In order to reconcile these opinion, the Board remanded the 
claim in June 2008 for a psychiatric examination and opinion.  
On August 2008 VA examination, mental status examination 
revealed a clean appearance, and tense psychomotor activity.  
Speech was spontaneous, and affect was constricted.  His mood 
was poor.  He was oriented as to time, person, and place.  
There were no hallucinations or delusions.  His behavior was 
appropriate.  Based upon the above, and a review of the 
claims file, including more recent July 2007 VA treatment 
records evidencing continued psychiatric treatment, the 
examiner diagnosed with Veteran with panic disorder with 
depressive features, and assigned a GAF score of 60.  The 
examiner specifically found that there was no evidence of 
total occupational and social impairment, nor were there 
signs or symptoms that resulted in deficiencies in thinking, 
judgment, family relations, work, or mood.

In April 2009, another VA examination was requested in order 
to more accurately determine the nature and severity of his 
mental diagnosis.  At that time, the Veteran reported that he 
suffered from sudden anxiety and panic attacks which affected 
him physically.  Once he would "lose control" in that way, 
he was not aware of what was happening next.  On mental 
status examination, he appeared clean and casually dressed.  
His speech was clear and coherent.  His affect was 
appropriate and his mood was dysphonic.  He was oriented to 
time, place, and person.  His thought process included an 
overabundance of ideas and he was preoccupied with one or two 
topics.  His judgment was normal and he did not have 
delusions.  There were no problems shown with an ability to 
complete the tasks of daily living, and his personal hygiene 
was normal.  His memory was mildly impaired.  Based upon the 
above and a review of the claims file, the examiner 
determined the diagnosis to be panic disorder, without 
agoraphobia, chronic, with depressive features.  A GAF score 
of 50 was assigned.  The examiner specifically found that 
there was no evidence of total occupational and social 
impairment, but did find signs or symptoms that resulted in 
deficiencies with regard to his family relations, work, and 
mood.

In this case, throughout the pendency of the appeal, the 
Veteran has been primarily and consistently assigned GAF 
scores that fall within the 50 to 60 range, as found on VA 
examinations in February 2005, April 2007, August 2008, and 
April 2009, with three exceptions where he was assigned GAF 
scores that were within the 35 to 40 range, two upon 
admission to psychiatric treatment programs in October 2005 
and in October 2006.  Upon discharge, however, GAF scores of 
50 to 60 were again assigned, indicating that these lower 
scores were more likely exacerbations of the Veteran's 
overall mental status that were lessened with treatment.  
Additionally, the Veteran's treating physician submitted an 
opinion in August 2007 that the Veteran's GAF score was 
between 35 to 40.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
GAF scores of 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work, or school, or family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work.)  

Although the Board is sympathetic to the Veteran's claim that 
his mental disorder warrants a higher rating, the Board finds 
that a rating in excess of 70 percent is not warranted in 
this case.  In order to be rated 100 percent disabling under 
DC 9412, there must be a showing of total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9412 (2008).  However, on VA 
examination in February 2005, April 2007, August 2008, and 
April 2009, it was specifically noted that the Veteran did 
not suffer from total occupational or social impairment, and 
was able to perform the activities of daily living, had at 
least minimal personal hygiene, was oriented to time and 
place, and had only slight memory loss as to recent events, 
or memory loss while experiencing a panic attack.  Further, 
while it is clear that the Veteran has been in some danger in 
hurting himself and others, such danger has been shown to be 
intermittent, and at such times, namely in October 2005 and 
October 2006, the Veteran was able to admit himself to a 
psychiatric program in order to protect himself from those 
feelings.  Adjustments to his medication appeared to reduce 
such ideation, and on VA examination, he has denied any 
suicidal or homicidal intentions.  Further, while the 
Veteran's treating psychiatrist assigned the Veteran a dismal 
GAF score of 35 to 40 in August 2007, the psychiatrist did 
not find that the Veteran was unable to attend to the tasks 
of daily living, had grossly inappropriate behavior, or was 
disoriented to time or place, as is necessary for the next 
highest rating.  It therefore appears to the Board that the 
most appropriate disability rating in this case is 70 percent 
under DC 9412.  Throughout the pendency of the appeal, the 
Veteran has shown to have deficiencies in many areas, such as 
his inability to sustain work, with his relations with his 
wife, with his often depressed mood and daily panic attacks, 
anger, and impaired impulse control, as is accounted for in 
the 70 percent criteria. 

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's panic disorder with depressive 
features, but, as discussed above, findings supporting a 
rating in excess of 70 percent have not been documented.  In 
addition, it has not been shown that his panic disorder with 
depressive features has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment as to render the rating schedule 
inadequate.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for panic disorder 
with depressive features is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
October 29, 2004, the Veteran's panic disorder with 
depressive features has not warranted a rating higher than 70 
percent.  As the preponderance of the evidence is against the 
claim for an increased initial rating, the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial compensable rating for a 
panic disorder with depressive features arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him three VA examinations in relation to his claim.  
The Board finds those actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 70 percent for a panic disorder 
with depressive features is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


